Exhibit 10.1
 

 
FIRST AMENDMENT TO AGREEMENT AND PLAN OF REORGANIZATION
 
This First Amendment to the Agreement and Plan of Reorganization (this
“Amendment”), dated as of September 1, 2010, is by and among Accredited Members
Holding Corporation (“AMHC”), AMHC Acquisition Corp. (“Merger Sub”) and World
Wide Premium Packers, Inc. (“WWPP”), in order to amend that certain Agreement
and Plan of Reorganization dated as of July 23, 2010 (the
“Agreement”).  Capitalized terms used herein but not otherwise defined shall
have the meaning set forth in the Agreement.
 
In consideration of the mutual covenants set forth herein and in the Agreement,
and intending to be legally bound, the parties do hereby amend the Agreement as
follows:
 
1.  
Section 1.8 is deleted.

2.  
In Section 3.1(b) the number 11,500,000 is replaced with 9,563,450.

3.  
Section 3.1(l) is revised by deleting the following parenthetical language:
“(excluding the packing plant to be acquired in the Plant Acquisition)”

4.  
The last sentence under Section 3.1(m) is revised by removing the following
language:  “Except for the rights of Innovative Foods under the lease for the
packing plant,”

5.  
Section 5.3 is revised by deleting the following language from the beginning of
that section: “the Plant Acquisition and”

6.  
Section 5.4 is deleted.

7.  
Section 6.1(b) is revised to read as follows: receipt of all required consents
and approvals to the Merger.

8.  
Section 6.2(e) is deleted.

9.  
In Section 8.1 the definition “Plant Acquisition” is deleted.


By executing this Amendment, AMHC, Merger Sub and WWPP affirm their respective
commitments to proceed to the Closing and consummate the Merger pursuant to the
Agreement as modified by this Amendment.  Except as expressly set forth herein,
the Agreement shall continue in full force and effect in accordance with its
terms.
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the day and year first above written.
 
 
AMHC
ACCREDITED MEMBERS HOLDING CORPORATION
 
 
By:  /s/ David Lavigne     
       David Lavigne, Co-Chairman
 
MERGER SUB
AMHC ACQUISITION CORP.
 
 
By:  /s/ David Lavigne        
       David Lavigne, President
WWPP
WORLD WIDE PREMIUM PACKERS, INC.
 
 
By:  /s/ Michael Genho     
        Michael Genho, President
 


